Citation Nr: 0427388	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  03-02 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for bilateral hearing loss.

2.  Entitlement to an increased rating for tinnitus, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1953 
to July 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which denied increased ratings for bilateral hearing loss and 
tinnitus.  


FINDINGS OF FACT

1.  Bilateral hearing loss is manifested by no greater than 
Level II hearing loss in the right ear and Level I hearing 
loss in the left ear.

2.  The veteran has tinnitus, which is recurrent.

3.  There is no evidence that the veteran's tinnitus 
disability caused marked interference with employment or 
requires frequent periods of hospitalization.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 
4.85, 4.86.

2.  The criteria for a rating in excess of 10 percent for 
tinnitus have not been met.      38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.159, 3.321, 4.87, Diagnostic Code 6260 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

In the instant case, the agency of original jurisdiction 
notified the veteran of the information and evidence 
necessary to substantiate the claims and the respective 
responsibilities of each party for obtaining and submitting 
evidence.  This was accomplished by way of a January 2002 VA 
letter, which is prior to the rating decision in August 2002.

The RO notified the veteran of the responsibilities of the VA 
and the veteran in developing the record.  Specifically, the 
RO notified the veteran that VA would obtain any VA treatment 
and examination reports.  The RO notified the veteran of his 
responsibility to respond in a timely manner to the VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for 
him.  The RO also requested the veteran to advise VA if there 
was any other information or evidence he considered relevant 
to his claims for increased ratings for bilateral hearing 
loss and tinnitus, so that VA could help by getting that 
evidence.  

The RO notified the veteran of the reasons why he was not 
entitled to increased ratings for bilateral hearing loss and 
tinnitus in the August 2002 rating decision and the December 
2002 statement of the case.  The RO notified the veteran of 
the laws and regulations pertaining to increased ratings and 
provided a detailed explanation of why increased ratings were 
not warranted for bilateral hearing loss and tinnitus under 
the applicable laws and regulations based on the evidence 
provided.

Upon review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claims for 
increased ratings; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and were also 
notified to submit all relevant evidence he had to the RO.  
Thus, the Board concludes that the duty to notify appellant 
has been satisfied under 38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159.

II.  Duty to Assist

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.            
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

In the present case, the evidence includes service medical 
records, and VA outpatient treatment records and examination 
reports from February 2001 to June 2001.  The veteran also 
submitted a May 2002 private audiometric evaluation.  The 
Board finds that there are no additional medical records 
necessary to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, the VA provided VA medical examination in May 2002, and 
the examiner rendered a considered medical opinion regarding 
the pertinent issues in this matter.    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to appellant in developing 
the facts pertinent to the issue of increased ratings is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In October 1955, the RO granted service connection for right 
ear partial deafness and assigned a noncompensable rating.  
In March 1972, the RO granted service connection for right 
ear tinnitus and assigned a noncompensable rating.  In March 
1984, the RO granted the veteran's claim for an increased 
rating for right ear tinnitus and assigned a ten percent 
evaluation.  In December 1985, the RO adjudicated the issue 
of an increased evaluation for bilateral hearing loss and 
right ear tinnitus and then determined that the evidence 
failed to indicate that the veteran's service-connected 
hearing loss and tinnitus had increased in severity.  The 
Board interprets the RO's December 1985 action as awarding 
service connection for left ear hearing loss.  Thereafter, 
the RO continued to adjudicate the claim for an increased 
rating for bilateral hearing loss in the August 2002 decision 
and issued a statement of the case regarding an increased 
rating for bilateral hearing loss.  

In March 2001, the veteran filed a claim for increased 
ratings for bilateral hearing loss and bilateral tinnitus.  
The veteran asserts that his hearing has worsened 
significantly and the ringing noise has increased in the past 
years.  Specifically, he notes that he is unable to hear 
others over everyday background noise, and that people stare 
at him after talking, waiting for his response.  He states 
that an audiologist told him he had severe hearing loss and 
needed larger hearing aids.  He also asserts that he would be 
ineligible for service with his current hearing loss.  Thus, 
the veteran argues that he is entitled to increased ratings 
for his disabilities.  (See written correspondence dated 
March 2001; VA Form 21-4138 dated May 2001; and VA Form 9 
dated January 2003)

Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The criteria for determining the present level of disability 
are set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4 (2003). 

Hearing impairment is determined by comparing the results of 
controlled speech discrimination tests with the average 
hearing threshold level.  The hearing threshold levels are 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  The 
Rating Schedule allows for such audiometric test results to 
be translated into a numeric designation, which range from 
Level I for essentially normal acuity to Level XI for 
profound deafness.  Based on the level of hearing impairment, 
a percentage evaluation is assigned to determine the level of 
compensation, ranging from noncompensable to 100 percent.  
The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  38 C.F.R. § 4.85(a)(2003).

A February 2001 VA outpatient treatment report shows 
complaints of increased hearing loss.  

On May 2001 VA audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
30
75
80
50
LEFT
15
40
55
85
49

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 96 percent in the left ear.

A June 2001 VA outpatient treatment report shows the veteran 
was fitted for hearing aids and reported no further 
difficulties in hearing.

On May 2002 VA audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
35
80
85
54
LEFT
15
40
60
90
51

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.

The Board notes that where there is a question as to which of 
two evaluations should be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  38 C.F.R. § 4.7.    

Taking into account the evidence set out above, the Board 
finds that the preponderance of the evidence is against 
increased ratings for bilateral hearing loss.  The May 2001 
VA audiometric findings when applied to the above cited 
rating criteria translate to literal designations of Level II 
hearing in the right ear and Level I hearing in the left ear.  
Applying the same rating criteria to the May 2002 VA 
audiometric report, those findings translate to literal 
designations of Level I hearing in both ears.  Consequently, 
audiometric findings in the May 2001 and May 2002 examination 
reports support the assignment of a noncompensable (0 
percent) hearing loss disability evaluation.  See C.F.R. 
§§ 4.85, 4.87, Tables VI and VII (2002). 

The Board has considered the veteran's argument that his 
bilateral hearing loss is more severe than reflected by the 
current 0 percent disability rating.  However, as previously 
stated, the assignment of a disability rating for hearing 
impairment is derived from a mechanical application of the 
rating schedule to the specific numeric designations assigned 
after audiometry evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The application of the 
rating schedule to the test results clearly demonstrates that 
a noncompensable rating is warranted for bilateral  hearing 
loss.  The Board also finds that no audiological evaluation 
of record shows that the veteran's acuity falls under the 
exceptional patterns of hearing impairment as provided under 
38 C.F.R. § 4.86.  38 C.F.R. § 4.86 applies when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more or when 
the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz.  Here, application of 
38 C.F.R. § 4.86 is not warranted.

Turning to the claim for an increased rating for tinnitus, 
the Board notes that the veteran is already receiving the 
maximum 10 percent schedular evaluation for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2003) provides a 
maximum 10 percent rating for recurrent tinnitus.  Note two 
of this code provides that the adjudicator can only assign a 
single evaluation for recurrent tinnitus, whether the sound 
is perceived in one ear, both ears or in the head.  
Therefore, it is of no consequence that the veteran claims to 
have tinnitus in both ears.  

Additionally, a higher rating on an extraschedular basis is 
not warranted.  This case does not involve an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards; thus, referral of the 
case to appropriate VA officials, for consideration of an 
extra-schedular rating, is not warranted.  38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996).  
There have been no recent hospitalizations for this 
condition, and there is no evidence of marked interference 
with employment in recent years due to a tinnitus disability 
beyond the industrial impairment acknowledged by the 
schedular rating.  Thus, the Board finds that an 
extraschedular evaluation for tinnitus is not warranted.
 
In sum, the Board finds that the preponderance of the 
evidence is against the claims for increased ratings for 
bilateral hearing loss and tinnitus.  Thus, the benefit of 
the doubt doctrine does not apply.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.
 
Entitlement to an increased evaluation in excess of 10 
percent for tinnitus is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



